  Case 1:18-cv-00950-LO-JFA Document 644 Filed 12/11/19 Page 1 of 2 PageID# 26802


                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                         Plaintiff(s),
                    v.
                                                                       JURY TRIAL
COX COMMUNICATIONS, INC,                                             Case No. 1:18CV950
et al.
                                         Defendant(s).


HONORABLE LIAM O’GRADY presiding                                      Court Reporter:   N. Linnell/ A.
                                                                                        Thomson
Deputy Clerk: Dani/Amanda                                                Court Time:    9:05 – 10:48
Proceeding Held: December 11, 2019                                                      11:09 – 1:02
                                                                                        2:04 – 3:39
                                                                                        4:03 – 5:32

                                                                  Total Time in Court   6 hr. 40 min.
Appearances:

    Plaintiff(s):        Scott Zebrak, Matthew Oppenheim, Jeffrey Gould, Lucy Noyola, Jia Rye, Andrew
                         Guerra, Michael Druckman

    Defendant(s): Thomas Buchanan, Michael Elkin, Jennifer Golinveaux, Thomas Lane, Sean
                  Anderson, Cesie Alvarez, Thomas Kearney, Michael Brody, Diana Leiden


Day 8

9:05 – Court resumes. Court and counsel discuss preliminary matters.
9:26 – Jury returns to the courtroom.
9:28 – Mr. Gould calls witness William Lehr. Witness sworn. Begin direct-exam.
10:47 a.m. – Jury excused.
10:48 a.m. – Court recesses.
11:09 a.m. – Court resumes. Jury returns to the courtroom.
11:09 a.m. – Mr. Gould continues with direct-exam of witness.
11:28 a.m. – Mr. Gould concludes.
11:29 a.m. – Mr. Buchanan begins cross-exam.
12:48 p.m. – Mr. Buchanan concludes.
12:49 p.m. – Mr. Gould begins re-direct exam.
12:56 p.m. – Mr. Gould concludes. Witness excused.
12:58 p.m. – Jury excused.
12:59 p.m. – Court and counsel argue objections.
  Case 1:18-cv-00950-LO-JFA Document 644 Filed 12/11/19 Page 2 of 2 PageID# 26803


1:02 p.m. – Court recesses.
2:04 p.m. – Court resumes.
2:04 p.m. – Counsel discuss objections to exhibits.
2:20 p.m. – Jury returns to the courtroom.
2:21 p.m. – Plaintiff’s rest their case in chief.
2:22 p.m. – Mr. Elkin calls witness Sidd Negretti. Witness sworn. Begin direct-exam.
2:55 p.m. – Mr. Elkin concludes.
2:55 p.m. – Mr. Zebrak begins cross-exam.
3:36 p.m. – Mr. Zebrak concludes.
3:36 p.m. – Mr. Elkin begins re-direct exam.
3:38 p.m. – Mr. Elkin concludes. Witness excused. Jury excused.
3:39 p.m. – Court recesses.
4:03 p.m. – Court resumes.
4:03 p.m. – Counsel argue objections.
4:12 p.m. – Jury returns to the courtroom.
4:13 p.m. – Mr. Buchanan calls witness Lynne Weber. Witness sworn. Begin direct-exam.
5:29 p.m. – Mr. Buchanan concludes. Jury excused.
5:32 p.m. – Court recesses for the day.
